Title: From George Washington to Major General Horatio Gates, 11 July 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Pyramus Church [N.J.] July 11th 1778
          
          I am now as far advanced as this place from whence the left wing of the Army marched to
            day about Four miles. According to my present Ideas, it will move tomorrow morning,
            under the Baron de Kalb towards the north River, with a view of passing it, at Kings
            Ferry. The right wing and second line, which form the remainder, being greatly fatigued
            by their march and the intensely hot weather, will halt here when they arrive for a few
            days in order to refresh themselves; as from the latest accounts and such as seem to
            have come through a pretty direct channel, the Enemy are reposing themselves at new York
            and on long & Staten Islands, without there being any preparations like a new
            expedition. These are my present intentions, but I confess, that I am under some
            difficulty, as to what should be our movements, or what precise disposition to make of
            the Army, & therefore shall be exceedingly obliged by your advice as soon as
            possible, on the subject. It is said by the Quarter Master & Commissary General,
            that it will be much easier to subsist it, i.e., the Troops with me, on this side the
            river, both with provisions & forage, than on the other, which is a point of
            material importance; and besides, that we shall drain the disaffected of this Country of
            those supplies which the Enemy would otherwise get.
            after considering the state of the fortifications—water defences and other matters
            necessary to be attended to, I request to be favored with your opinion, whether the
            whole or a principal part of the Army with me, can remain on this side the river and be
            in a condition to act properly & in time, in case the Enemy should direct their
            operations up the river & against those places; and if it can, what place will
            be most suitable for it to occupy as a Camp.
          
          There is one circumstance, I would recommend to your particular attention, which is the
            care of the Boats. After Baron Kalb has passed with the wing under his Command, if not
            before, I think it will be more adviseable to send them up to some of the
            fortifications, as a place of greater security. When they are wanted, they can be easily
            had—but if they should be destroyed by the Enemy on any sudden enterprize, the
            consequences might be extremely injurious, & we should be subjected to a
            thousand difficulties.
          We have had it reported from New York, that there is a French Fleet on the Coast. Just
            as I was about closing my Letter, I received one from Genl Arnold containing an account
            which countenances the report. You have an extract from it upon the subject. I dont know whether this intelligence should be made Public for
            reasons which will be obvious to you. I am Sir Your Most Obet Serv⟨t⟩
          
            Go: Washington
          
        